


117 S1264 IS: Resiliency for Ranching and Natural Conservation Health Act
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1264
IN THE SENATE OF THE UNITED STATES

April 21, 2021
Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources

A BILL
 To amend the Federal Land Policy and Management Act of 1976 to improve the management of grazing permits and leases, and for other purposes. 


1.Short titleThis Act may be cited as the Resiliency for Ranching and Natural Conservation Health Act. 2.Temporary use of vacant grazing allotments for holders of grazing permits or leases during extreme natural events and disastersTitle IV of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751 et seq.) is amended by adding at the end the following:

405.Vacant grazing allotments made available to holders of grazing permits or leases during extreme natural events and disasters
(a)Definition of secretary concernedIn this section, the term Secretary concerned means— (1)the Secretary of Agriculture, with respect to National Forest System land; and
(2)the Secretary, with respect to public lands. (b)Allotments (1)In generalTo the maximum extent practicable, the Secretary concerned shall make available to the holder of a grazing permit or lease issued by either Secretary concerned the temporary use of a vacant grazing allotment if 1 or more grazing allotments covered by the grazing permit or lease of the holder of the grazing permit or lease are temporarily unusable, as determined by the Secretary concerned, because of resource conditions from unforeseen natural events or disasters (including an extreme weather event, drought, wildfire, infestation, or blight).
(2)Terms and conditionsIn establishing the terms and conditions in a permit or lease for the temporary use of a vacant grazing allotment made available pursuant to this subsection, the Secretary concerned—  (A)shall take into consideration the terms and conditions of the most recent permit or lease that was applicable to the vacant grazing allotment; 
(B)if there are no terms or conditions available for consideration under subparagraph (A), may assign temporary terms or conditions, after considering ecological conditions of, or terms on, adjacent grazing allotments;  (C)shall base the terms and conditions on local ecological conditions, as determined by the applicable official;
(D)shall take into consideration other factors, including any prior agency agreement that resolved or sought to resolve a management conflict, including a conflict related to State management of wildlife; and (E)may authorize the placement and use of temporary portable corrals and water troughs on the vacant grazing allotment to accommodate the temporary use.
(3)CoordinationTo the maximum extent practicable, the Secretaries concerned shall coordinate to make available to holders of grazing permits or leases the use of vacant grazing allotments, regardless of agency jurisdiction over vacant grazing allotments, pursuant to paragraphs (1) and (2). (4)Additional considerations; effect (A)Additional considerationsFor purposes of determining whether to make available the temporary use of a vacant grazing allotment under paragraph (1), the Secretary concerned shall consider whether there is a court-issued injunction in effect as of the date of the determination that constrains or otherwise limits the use of an allotment for which the permit or lease has been issued.
(B)EffectThe temporary use of a vacant grazing allotment under this subsection shall not—  (i)preclude or otherwise alter other ongoing or future actions or assessments evaluating the potential of the vacant grazing allotment to be used or otherwise assigned; or
(ii)alter— (I)the terms and conditions of the original grazing permit or lease of the holder of the grazing permit or lease;
(II) the preference or ability of the holder of the grazing permit or lease to return to the original allotment once access to, or the use of, the original allotment is restored; or (III)the animal unit months in future authorizations, or conditions of a permit, of the holder of the grazing permit or lease. 
(c)DurationThe Secretary concerned shall determine the duration of the temporary use of a vacant grazing allotment made available pursuant to subsection (b), after considering the period of time necessary for the original allotment of the holder of the grazing permit or lease to return to use, not to exceed 3 consecutive grazing seasons. (d)Guidelines (1)In generalNot later than 1 year after the date of enactment of this section, the Secretary concerned shall establish guidelines to expeditiously, efficiently, and effectively carry out activities authorized under this section.
(2)ConsiderationsIn establishing the guidelines under paragraph (1), the Secretary concerned may consider— (A) eligibility criteria for the holders of grazing permits or leases; 
(B)prioritizing holders of grazing permits or leases in close proximity to a vacant grazing allotment;  (C)any class or change in class of livestock on the temporary use of a vacant grazing allotment, with consideration given to local ecological conditions, disease, wildlife conflicts, and other factors based on localized conditions;
(D)processes for coordinating with allotments adjoining or within the vicinity of a vacant grazing allotment; and (E)any other processes intended to expedite procedures for making vacant grazing allotments available during emergent circumstances..
3.Public rangeland resiliency funds
(a)Investment of amounts in the Land and Water Conservation FundSection 200302 of title 54, United States Code, is amended— (1)by redesignating subsection (c) as subsection (d); and
(2)by inserting after subsection (b) the following:  (c)Investment of amounts (1)In generalOn request of the Secretary, the Secretary of the Treasury may invest any portion of the Fund (including amounts in the Fund that are appropriated but not disbursed) that is not, as determined by the Secretary, required to meet the current needs of the Fund, but not to exceed such amounts as are necessary to generate $15,000,000 in investment income per year under paragraph (2).
(2)RequirementAn investment of amounts made available under paragraph (1) shall be made by the Secretary of the Treasury in a public debt security— (A)with a maturity suitable for the authorized uses described in subsection (c)(2) of section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751); and
(B)bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity. (3)Range betterment accountThe income on investments of the Fund under this subsection shall be credited to, and used for purposes of an account established in the Treasury, to be known as the range betterment account, to be used in accordance with subsection (c) of section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751)..
(b)Range betterment accountSection 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751) is amended by adding at the end the following:  (c)Range betterment account (1)Definition of secretary concernedIn this section, the term Secretary concerned means—
(A)the Secretary of Agriculture, with respect to National Forest System land; and (B)the Secretary, with respect to public lands. 
(2)Use of fundsOf the amounts available in the account established under section 200302(c)(3) of title 54, United States Code (referred to in this subsection as the account)— (A)$10,000,000 shall be made available for each fiscal year to carry out rangeland improvement projects under subsection (b)(1), including for all forms of rangeland betterment, management, and improvement activities, including seeding and reseeding, fence construction, the use of a temporary structure (such as a corral), an invasive plant or weed control measure or treatment, water development, and any other activity that advances healthy rangeland improvement, habitat, and resiliency; and 
(B)$5,000,000 shall be available for each fiscal year to enhance, expand, or improve access opportunities producing co-benefits for hunting and recreation activities on public lands or National Forest System land under the jurisdiction of the Secretary concerned through public access agreements (including cooperative agreements or special use agreements) that improve or provide for permanent, temporary, or seasonal access to private land through which individuals would need to traverse to access the public lands or National Forest System land, subject to paragraph (5)(B). (3)Additional fundsAmounts made available from the account for rangeland improvement projects under paragraph (2), shall be—
(A)available, without further appropriation; and (B)in addition to amounts received from fees or other appropriations for those projects or public access agreements.
(4)AvailabilityTo provide sufficient flexibility for multiyear contracts, procurement, and agreements, amounts made available under subsection (b)(1) and paragraph (2) shall remain available for expenditure, without fiscal year limitation, until expended. (5)Coordination; agreements (A)Rangeland improvement projects (i)CoordinationIn carrying out rangeland improvement projects using amounts made available under subsection (b)(1) and paragraph (2)(A), the Secretary concerned shall coordinate with holders of grazing permits or leases to ensure collaborative and coordinated efforts.
(ii)Cooperative agreementsThe Secretary concerned may enter into a cooperative agreement with the holder of a grazing permit or lease to carry out rangeland improvement projects using amounts made available under subsection (b)(1) and paragraph (2)(A) that would benefit land, regardless of ownership, within the grazing allotment associated with the applicable grazing permit or lease.  (B)Public access agreements (i)Requirements, prohibitions, and authorizationsA public access agreement entered into under paragraph (2)(B)—
(I)shall— (aa)be negotiated by the Secretary concerned with willing landowners; 
(bb)establish the terms of the public access or any enhancement project carried out under the public access agreement, including the duration of the public access agreement; and (cc)be entered into voluntarily by a willing landowner; 
(II)shall not convey to the public any right to hunt or otherwise carry out recreational activities on the private land subject to the public access agreement; and (III)may—
(aa)be entered into without reimbursement to the willing landowner, if the willing landowner volunteers to not receive reimbursement; or  (bb)provide for reimbursement by the Secretary concerned, as applicable, to the willing landowner, with the amount of the reimbursement to be determined by the Secretary concerned—
(AA)using the principles of roughly equivalent value or another cost or valuation method; and (BB)which may not require a formal appraisal, if the Secretary concerned determines that an appraisal is unnecessary because the valuation is uncomplicated and the anticipated value is estimated to be $10,000 or less, based on a review of available data. 
(ii)PriorityIn entering into public access agreements under paragraph (2)(B), the Secretary concerned may give priority to a public access agreement that provides public access to public lands or National Forest System land under the jurisdiction of the Secretary concerned of at least 640 acres with respect to which there is restricted or no public access. (iii)No Federal interestIn entering into a public access agreement under paragraph (2)(B), the Secretary concerned shall not acquire a Federal interest in private land and, as a result, shall not be subject to Federal acquisition regulations. 
(iv)EffectIf a landowner elects not to enter into a public access agreement under paragraph (2)(B), the election shall not affect a grazing permit or lease held by the landowner.. 4.Renewal term of grazing permits or leasesSection 402 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752) is amended—
(1)in subsection (a), by striking ten years and inserting not more than 20 years; and (2)in subsection (b)—
(A)in the matter preceding paragraph (1), by striking shorter than ten years and inserting of less than 20 years; (B)in paragraph (1), by striking or at the end;
(C)in paragraph (2)— (i)by striking ten years and inserting 20 years; and
(ii)by striking or at the end; (D)by redesignating paragraph (3) as paragraph (4);
(E)by inserting after paragraph (2) the following:  (3) the initial environmental analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to a grazing allotment, permit, or lease has not been completed; or; and
(F)in paragraph (4) (as so redesignated)— (i)in the first proviso, by striking shorter than ten years and inserting of less than 20 years; and
(ii)in the second proviso— (I)by striking shorter than ten years and inserting of less than 20 years; and
(II)by striking items (1) through (3) of this subsection and inserting paragraphs (1) through (4). 5.NEPA review in renewal of grazing permits and leases and certain actions during extreme natural events and disastersSection 402(h) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752(h)) is amended by adding at the end the following:

(3)RenewalThe Secretary or the Secretary of Agriculture, as applicable, shall be subject to a rebuttable presumption that use of a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) would apply with respect to the renewal of a grazing permit or lease under this section, if— (A)the renewal of the grazing permit or lease is consistent, or substantially consistent, with the use authorized in the permit or lease being renewed;
(B)the renewal of the grazing permit or lease is the same as, or has a minor adjustment in, as determined by the Secretary or the Secretary of Agriculture, as applicable, the season of use authorized in the permit or lease being renewed; or (C)the applicable permittee or lessee is in compliance with the terms, conditions, and applicable regulations of the permit or lease being renewed.
(4)Authorized use during emergencies and natural events and disastersThe Secretary or the Secretary of Agriculture, as applicable, shall be subject to a rebuttable presumption that use of a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) would apply to the temporary use of a vacant grazing allotments or other minor adjustment in terms and conditions of a permit or lease necessary to respond and adapt to resource conditions, if— (A)there is an unforeseen, uncontrollable natural event or disaster (including extreme weather conditions, drought, and infestation), that impedes the use by the permittee or lessee of the grazing allotment under established terms and conditions;
(B)the use of the vacant grazing allotment or the adjustment in the authorized use would be limited to 2 grazing seasons; (C)a temporary adjustment in the existing season of use to immediately respond to localized resource conditions does not fluctuate more than 14 days prior to, or immediately following, the existing season of use date;
(D)the permittee or lessee is in compliance with— (i)all other terms and conditions of the applicable permit or lease; and
(ii)any applicable regulations; (E)the vacant grazing allotment considered for temporary use pursuant to section 405 has been assessed or evaluated; and
(F)the use of the vacant grazing allotment or adjustment in the authorized use does not alter the original grazing allotment of the permittee or lessee..  